96 F. Supp. 2d 4 (2000)
Reverend Pierre BYNUM, Plaintiff,
v.
UNITED STATES CAPITOL POLICE BOARD, and United States Capitol Police, Defendants.
No. CIV.A. 97-1337 (PLF).
United States District Court, District of Columbia.
May 11, 2000.

ORDER
PAUL L. FRIEDMAN, District Judge.
This matter is before the Court on the plaintiff's motion for relief pursuant to Rules 59 and 60 of the Federal Rules of Civil Procedure and defendants' cross-motion for reconsideration or, in the alternative, for clarification. Plaintiff's motion requests that the Court amend its March 31, 2000 Order and Judgment in this case to *5 eliminate the final paragraph dismissing the case with prejudice. Defendant's cross-motion does not contest this amendment, but instead requests that the Court amend its Order and Judgment to approve the recent amendments to the Capitol Police's regulations. Upon consideration of the parties' motions, it is hereby
ORDERED that plaintiff's motion for relief pursuant to Rules 59 and 60 of the Federal Rules of Civil Procedure is GRANTED. The final ordering paragraph of the Court's March 31, 2000 Order and Judgment was included as a result of a clerical error; it is
FURTHER ORDERED that defendants' cross-motion for reconsideration or, in the alternative, for clarification is DENIED. The Capitol Police's amended regulation is not before the Court; it is
FURTHER ORDERED that the Court's March 31, 2000 Order and Judgment is VACATED; and it is
FURTHER ORDERED that the Clerk of the Court shall file the Amended Order and Judgment issued this same day.
SO ORDERED.